DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
See section 2 of Notice of Allowance mailed on July 12, 2022.

Claim Status
Applicant’s response to the Non-Final Rejection of March 01, 2022, filed June 01, 2022 is acknowledged.  Claims 1, 2, 4-10, 12 and 13 pending, claims 1 and 7 are independent.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Casey Mock on July 18, 2022.
The application has been amended as follows: 
Claim 12, “enclosure of claim 11, wherein” should read “enclosure of claim 7, wherein”

Allowable Subject Matter
Claims 1, 2, 4-10, 12 and 13 are allowed.
See Reasons for Allowance, section 5 in the Notice of Allowance mailed July 12, 2022.
Response to Arguments
See Response to Arguments, section 6 in the Notice of Allowance mailed July 12, 2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/HUMERA N. SHEIKH/                                                                                  Supervisory Patent Examiner, Art Unit 1784                                                                                                                      
/K.A.C./Examiner, Art Unit 1784